Blandford, Justice.
Williams sued out a distress warrant, which was levied upon certain property, and Shiver, claimed the property as exempt from levy and sale, under section 2040 of the code. The justice before whom the case was tried gave judgment in favor of Shiver. Wilhams applied to the judge of the superior court for a writ of certiorari, which was granted ; and upon the hearing of the case the court sustained the certiorari; and Shiver thereupon excepted.
*585We think the court erred in sustaining the certiorari. The property levied upon had been properly exempted by the ordinary, and there appears to have been no evidence introduced before the magistrate' to show that it was subject to the distress warrant.
The judgment is therefore Reversed.